DETAILED ACTION
1.	This office action is in response to communication filed on 12/17/2018. Claims 1-20 are pending this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 5, 6, 8-10, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakanishi et al. Pub. No. 2019/0251418.
Regarding claim 1. Fig. 1 and Fig. 4 of Nakanishi et al. discloses a system  (1) to compress weights of a layer of a neural network (paragraph 0044), the system (1) comprising: a processor (10) programmed to initiate executable operations comprising: configuring, using the processor (10), the weights of a layer as a tensor (paragraph 0036) having a tensor size of H x W x C (Fig. 4 disclose tensor 310 having   W x H x 3 Channels )  in which H represents a height of the tensor (Fig. 4 disclose tensor W x H x Channels)  , W represents a width of the tensor (Fig. 4 disclose tensor W x H x Channels), and C represents a number of channels of the tensor (Fig. 4 disclose tensor W x H x Channels); formatting (64, 128, , 256, 512 in Fig. 4) the tensor (310 in Fig. 4 ) into at least one block of values (C3, C4, C5 in Fig. 4) ; and encoding  (316, 317in Fig. 4) the at least one block (C3, C4, C5 in Fig. 4)  independently from other blocks (C3, C4, C5 in Fig. 4) of the tensor (310 in Fig. 4) using at least one lossless compression mode (paragraph 0062).  

Regarding claim 6. The system of claim 1, Fig. 13 further discloses wherein the processor is further programmed to initiate executable operations comprising transforming (Division)  values of the weights (1310) to a smaller domain (1332) before configuring the weights as a tensor (1341, 1342, 1343, 1344).  
Regarding claim 8. The system of claim 1, Fig. 13 further discloses wherein the executable operations further comprise outputting the at least one block encoded as a bit stream (binary code).  
Regarding claim 9. The system of claim 8, Fig. 3 further discloses wherein executable operations further comprise: decoding (22) the at least one block (220) independently from other blocks (other blocks of 220)  of the tensor (paragraph 0036) using at least one decompression mode  (222) corresponding to the at least one compression mode (122 in Fig. 2) used to compress the at least one block (120 in Fig. 2); and deformatting the at least one block (224) into a tensor having the size of H x W x C  (Fig. 4 disclose tensor W x H x Channels).
Regarding claim 10. Fig. 1 disclose  a method to compress weights of a neural network (paragraph 0044), the method comprising: configuring, using a processor (10), the weights of a layer as a tensor (paragraph 0036)  having a tensor size of H x W x C (Fig. 4 disclose tensor 310 having   W x H x 3 Channels )  in which H represents a height of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), W represents a width of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), and C represents a number of channels of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ); formatting (64, 128, , 256, 512 in Fig. 4)  the tensor into at least one block of values (C3, C4, C5 in Fig. 4); and encoding (316, 317in Fig. 4)  the at least one block (C3, C4, C5 in Fig. 4)   independently 
Regarding claim 14. The method of claim 10,  Fig. 4 of Nakanishi et al. further discloses wherein the processor is further programmed to initiate executable operations comprising quantizing values (316) of the weights  (weights of C3, C4, C5) to form quantized weights before configuring the weights (C3, C4, C5) as a tensor (paragraph 0036).  
Regarding claim 16. The method of claim 10, Fig. 13 further discloses wherein the executable operations further comprise outputting the at least one block encoded as a bit stream (binary code).  
Regarding claim 17. The method of claim 16, Fig. 3 further discloses wherein executable operations further comprise: decoding (22) the at least one block (220) independently from other blocks (other blocks of 220)  of the tensor (paragraph 0036) using at least one decompression mode  (222) corresponding to the at least one compression mode (122 in Fig. 2) used to compress the at least one block (120 in Fig. 2); and deformatting the at least one block (224) into a tensor having the size of H x W x C  (Fig. 4 disclose tensor W x H x Channels).
Regarding claim 18. Fig. 2 and Fig. 3 of Nakanishi et al. discloses a method to decompress encoded weights of a neural network (paragraph 0044), the method comprising: decompressing (22), using a processor (12, 22) an encoded block (220) of values of a bitstream (Fig. 14 binary code) representing values of weights (weights of 220) to form at least one decompressed block of values (224), the decompressed block of values (values 224) being independently decompressed (223) from other blocks (other blocks of 220) of the weights (weights of 220) using at least one decompression mode (222) corresponding to at least one lossless compression mode (paragraph 0062) used to compress the at least one block (Fig. 2); and deformatting  (see Fig. 18 for decocompressing) the decompressed block (1821, 1831, 1841, 1841 decompressed blocks)  to be part of a tensor  (1810, 1820, 1830, 1840) having a size of H x W x C in which H represents a height of the tensor (1810, 1820, 1830, 1840), W represents a  .  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-3 and 11-12  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. as applied to claims 1, 10 and 18 above, and further in view of Mavar U.S. patent  6,987,468.
Regarding claims 2 and 11 Nakanishi et al. as applied to claims 1 and 10 above, respectively, does not disclose the lossless encoding (paragraph 0062) mode is selected from a group including Exponential-Golomb encoding, Sparse-Exponential-Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Golomb-Rice encoding, Exponent-Mantissa encoding, Zero-encoding, Fixed length encoding, and Sparse fixed length encoding.  
Fig. 4 of Mavar  discloses a lossless encoding (Col. 5 lines 18-23) comprising encoding mode (405) is selected from a group including Exponential-Golomb encoding, Sparse-Exponential-Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Golomb-Rice encoding (410), Exponent-Mantissa encoding, Zero-encoding (415), Fixed length encoding, and Sparse fixed length encoding. 


 Regarding claims 3 and 12. Nakanishi et al. combined with Mavar as applied to claims 2 and 11 above, respectively, Fig. 4 of Mavar further discloses wherein the at least one lossless compression mode (504) selected to encode the at least one block (400) is different (410, 415)  from a lossless compression mode selected  (405) to encode another block  (another block of 400) of the tensor (tensor from Nakanishi et al.), and wherein the at least one block (400) is encoded (410 independent from 415)  independently from other blocks (block input of 400) of the tensor (tensor from Nakanishi et al.) using a plurality of the lossless compression modes (4210, 415). 

Regarding claim 19,  Nakanishi et al. as applied to claim 18 above, does not disclose the lossless encoding (paragraph 0062) mode is selected from a group including Exponential-Golomb encoding, Sparse-Exponential-Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Golomb-Rice encoding, Exponent-Mantissa encoding, Zero-encoding, Fixed length encoding, and Sparse fixed length encoding.  
Fig. 4 of Mavar  discloses a lossless encoding (Col. 5 lines 18-23) comprising encoding mode (405) is selected from a group including Exponential-Golomb encoding, Sparse-Exponential-Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Golomb-Rice encoding (410), Exponent-Mantissa encoding, Zero-encoding (415), Fixed length encoding, and Sparse fixed length encoding. 


Regarding claim 20. Nakanishi et al. combined with Mavar applied to claim 19 above, Fig. 2 and Fig. 3 Nakanishi et al. further comprising: configuring, using the processor (12, 22), the weights as a tensor (paragraph 0036) having a tensor size of H x W x C in which H represents a height of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), W represents a width of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), and C represents a number of channels of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ); formatting (64, 128, , 256, 512 in Fig. 4) the tensor (310 in Fig. 4 ) into at least one block of values (C3, C4, C5 in Fig. 4) ; and encoding  (316, 317in Fig. 4) the at least one block (C3, C4, C5 in Fig. 4)  independently from other blocks (C3, C4, C5 in Fig. 4) of the tensor (310 in Fig. 4) using at least one lossless compression mode (paragraph 0062); 
However, Nakhnishi et al.  does not discloses wherein the at least one lossless compression mode selected to compress the at least one block is different from a lossless compression mode selected to compress another block of the tensor, and wherein compressing the at least one block further comprises compressing the at least one block independently from other blocks of the tensor using a plurality of the lossless compression modes.
Fig. 4 of Mavar incorporate into Natkanishi et al. as applied to claim 19 above, Fig. 4 of Mavar further discloses wherein the at least one lossless compression mode (504) selected to encode the at least one block (400) is different (410, 415)  from a lossless compression mode selected  (405) to encode 
Nakanishi et al. and Mavar are common subject matter for lossless encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Mavar into Nakanishi et al. for the purpose of providing  a lossless compression encoder that  provides efficient compression of data by switching between Run-Length encoding for encoding runs of zeros and Golomb/Rice encoding for encoding numbers after the run of zeros (Col. 6 lines 18-22 of Mavar).

6.	Claims 4 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. as applied to claims 1 and 10 above, and further in view of Wang et al. Pub. No. 2021/0125070.
Nakanishi et al. as applied to claims 1 and 10  above does not discloses wherein the processor is further programmed to initiate executable operations comprising pruning the weights  to form pruned weights before configuring the weights as a tensor.  
Fig. 10 of Wang discloses a weight tensor from a neural network to be compressed (paragraph 0005) comprising programmed to initiate executable operations ( 1004-1022) comprising pruning the weights (Fig. 6A-6D) to form pruned weights before configuring the weights as a tensor (paragraph 0075).   
Nakanishi et al. and Wang are common subject matter for compressing neural network; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Wang into Nakanishi et al. . 
 
7.	Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. as applied to claim 1 above, and further in view of Durham et al. Pub. No. 2016/0092702 
Nakanishi et al. as applied to claim 1 above discloses wherein encoding  (14) the at least one block (12) to generate encoded data (compressed data output from 14) but does not disclose  generating a metadata structure indicating an address in memory of each encoded block. 
Fig. 2 of Durham et al. disclose wherein encoding (152) the at least one block (205) further comprises generating a metadata structure  (205 metadata) indicating an address in memory (202) of each encoded block (206).
Nakanishi et al. and Durham are common subject matter of encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Durham into Nakanishi et al. for the purpose providing allocated encoded data in memory (paragraph 0017 of Durham). 









Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/13/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845